Hr. Justice Waterman delivered the opinion of the court. The motion to dismiss is denied. A franchise is not involved in this proceeding. In the Circuit Court there was filed in the name of the Deutscher Krieger Yerein of South Chicago, a corporation, a bill asking that Charles Jockish, Hans Borg and Herman Eidman be enjoined from, continuing to conduct a society under the said corporate name of the complainant and from continuing to represent themselves as the lawful Deutscher Krieger Yerein of South Chicago and from holding a dance on the 12th day of February, 1898, or any other day, under the corporate name of the complainant. The defendants answered the bill; evidence was submitted and upon hearing the defendants were perpetually enjoined from conducting or carrying on business as a society under the name of the Deutscher Krieger Yerein of South Chicago, and from transacting business of a nature similar to that of the complainant, under said name. The Deutscher Krieger Yerein of South Chicago was organized under the laws of Illinois as a fraternal benefit society. The answer of the defendants to the bill set forth, among other things, that among members of said society two factions had arisen; that a division had taken place, each party claiming to represent the corporation, and each had since held regular meetings claiming to be the regular organization; and the answer specifically denied that Jacob Scherer was the president and that Andrew Schneider is the secretary of the Deutscher Krieger Yerein von South Chicago, and that they, with John Jung, constituted a. committee to prosecute this suit, and that the said Scherer and his confederates constitute the Deutscher Krieger Yerein von South Chicago, and that they had any right to the use of said name. Upon the hearing nearly all of the answer, including the foregoing, was admitted to be true. Corporations act only by agents. The complainant below could file a bill only through the intervention of agents. The bill in this case has appended to it the names of “Jacob Scherer, President” and “Andrew C. Schneider, Secretary.” Evidently such persons, claiming to be such officers, filed the bill in the complainant’s name. The answer denies that they are such officers and this is admitted to be true. Under such admission the court should have dismissed the bill as having been improperly brought. As such admission was probably made under a misapprehension of its effect the decree of the court below will be reversed and the cause remanded with directions to dismiss the bill, but without prejudice, if the complainant shall ask leave so to do. Reversed and remanded with directions.